         Case 2:19-cv-02289-JVS-DFM Document 44-2 Filed 05/24/19 Page 1 of 2 Page ID #:313




              1 HANSON BRIDGETT LLP
                DOROTHY S. LIU, SBN 196369
              2 dliu@hansonbridgett.com
                GILBERT J. TSAI, SBN 247305
              3 gtsai@hansonbridgett.com
                WINSTON K. HU, SBN 306677
              4 whu@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, California 94105
                Telephone: (415) 777-3200
              6 Facsimile: (415) 541-9366
              7 Rhonda S. Goldstein #250387 (Counsel for Service)
                rhonda.goldstein@ucop.edu
              8 Shondella M. Reed #249039
                University of California
              9 Office of the General Counsel
                1111 Franklin Street, 8th Floor
             10 Oakland, CA 94607-5200
                Telephone: 510-987-9800
             11 Facsimile: 510-987-9757
             12 Attorneys for Defendant
                THE REGENTS OF THE UNIVERSITY
             13 OF CALIFORNIA
             14
             15                       UNITED STATES DISTRICT COURT
             16                     CENTRAL DISTRICT OF CALIFORNIA
             17
             18 Cara O’Callaghan and Jenée Misraje,         Case No. 2:19-cv-02289-JVS (DFMx)
             19                     Plaintiffs,             [PROPOSED] ORDER GRANTING
                                                            DEFENDANT THE REGENTS OF
             20 v.                                          THE UNIVERSITY OF
                                                            CALIFORNIA’S MOTION TO
             21 Regents of the University of California;    DISMISS
                Teamsters Local 2010; and Xavier
             22 Becerra, in his official capacity as        Date:     September 9, 2019
                Attorney General of California,             Time:     1:30 p.m.
             23
                                    Defendants.             Crtrm.:   10C
             24                                             Judge:    Hon. James V. Selna
             25        Defendant The Regents of the University of California’s Motion to Dismiss
             26 (“the University”) came on for hearing before this Court on September 9, 2019 at
             27 1:30 p.m. Having considered the arguments and authorities submitted by the
             28 Parties, the Court GRANTS Defendant’s Motion and dismisses Plaintiffs’
                                                      -1-            Case No. 2:19-cv-02289-JVS (DFMx)
                  [PROPOSED] ORDER GRANTING DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S
15530631.2                                       MOTION TO DISMISS
         Case 2:19-cv-02289-JVS-DFM Document 44-2 Filed 05/24/19 Page 2 of 2 Page ID #:314




              1 Complaint against the University.
              2        All of Plaintiffs’ claims against the University are barred by the Eleventh
              3 Amendment.
              4        The California Public Employment Relations Board has exclusive jurisdiction
              5 over Plaintiffs’ claims.
              6        Plaintiffs voluntarily authorized the University to deduct union dues from
              7 payroll, and therefore the United States Supreme Court’s decision in Janus v.
              8 AFSCME, Council 31, 138 S. Ct. 2448 (2018) does not apply.
              9        For these reasons, the Court grants Defendant the University’s Motion to
             10 Dismiss with prejudice and without leave to amend.
             11        IT IS SO ORDERED.
             12
             13   Dated:
                                                                Hon. James V. Selna
             14
                                                                Judge, United States District Court
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                        -2-              Case No. 2:19-cv-02289-JVS (DFMx)
                  [PROPOSED] ORDER GRANTING DEFENDANT THE REGENTS OF THE UNIVERSITY OF CALIFORNIA’S
15530631.2                                       MOTION TO DISMISS
